                        Case 18-12773-BLS   Doc 26-1   Filed 12/19/18   Page 1 of 5



                                              EXHIBIT A



                                        Revised Proposed Order




28223342.1 12/19/2018
                        Case 18-12773-BLS   Doc 26-1    Filed 12/19/18   Page 2 of 5



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                 Chapter 11

INTERTOUCH HOLDINGS LLC,                               Case No. 18-12772 (BLS)

                               Debtor.                 Re: D.I. ____


In re:                                                 Chapter 11

INTERTOUCH TOPCO LLC,                                  Case No. 18-12773 (BLS)

                               Debtor.                 Re: D.I. _____


    INTERIM ORDER, PURSUANT TO SECTIONS 105(a), 363(c)(1), AND 1108 OF THE
     BANKRUPTCY CODE, (A) AUTHORIZING (I) CONTINUED MAINTENANCE OF
      EXISTING BANK ACCOUNT; (II) CONTINUED USE OF EXISTING BUSINESS
      FORMS; AND (III) THE OPENING AND CLOSING OF BANK ACCOUNTS AND
          (B) WAIVING CERTAIN UNITED STATES TRUSTEE GUIDELINES

             Upon the motion by interTouch Holdings LLC (“Holdco”) and interTouch Topco LLC

(“Topco” and, together with Holdco, the “Debtors”), the above-captioned debtors and debtors-in-

possession, pursuant to Sections 105(a), 363(c)(1), and 1108 of title 11 of the United States Code,

11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), Rules 6003 and 6004 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 2015-2 of the

Local Rules for the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), (a) authorizing (i) the continued maintenance of the Debtors’ existing bank account, (ii)

the continued use of existing business forms, and (ii) the opening and closure of bank accounts as

deemed necessary and appropriate in the Debtors’ business judgment and (b) waiving certain

United States trustee operating guideline relating to bank accounts; and due and sufficient notice

of the Motion having been given under the particular circumstances; and it appearing that no other

or further notice need be provided; and it appearing that the relief requested by the Motion is in



28130856.2 12/19/2018
                        Case 18-12773-BLS       Doc 26-1     Filed 12/19/18     Page 3 of 5



the best interests of the Debtors, their estates, creditors, and other parties in interest; and after due

deliberation thereon and sufficient cause appearing therefor, it is hereby

             ORDERED that:

             1.         The Motion is GRANTED on an interim basis as set forth herein.

             2.         The final hearing (the “Final Hearing”) on the Motion will be will be held on

_______________________, at ________ _.m. (Eastern Standard Time). Any objections or

responses to entry of a final order on the Motion must be filed on or before 4:00 p.m. (Eastern

Standard Time) on ____________________, and served on the following parties: (i) the Office of

the United States Trustee for the District of Delaware, J. Caleb Boggs Federal Building, 844

North King Street, Suite 2207, Wilmington, Delaware 1980l. (Attn: Jaclyn Weissgerber, Esq.);

and (ii) Klein LLC, 919 Market Street, Suite 600, Wilmington, DE 19801 (Attn: Julia B. Klein,

Esq.). In the event no objections to entry of a final order on the Motion are timely received, this

Court may enter such final order without need for the Final Hearing.

             3.         Pursuant to sections 105 and 363 of the Bankruptcy Code, the Debtors are

authorized to designate, maintain and continue to use the existing bank account listed on Exhibit

A hereto with the same account number, and treat such account for all purposes as an account of

Holdco in its capacity as debtor in possession.

             4.         Holdco is authorized to continue to use its existing business forms without the

designation “Debtor in Possession” or a debtor in possession case number imprinted upon them,

provided, however, in the event that Holdco needs to purchase new business forms during the

pendency of these chapter 11 cases, such other business forms will include a legend referring to

Holdco as “Debtor in Possession” or “DIP.”

             5.         After the Petition Date, and subject to the terms of this Order, Chase is authorized

and directed to continue to administer the Chase Bank Account as such account was maintained

                                                         2
28130856.2 12/19/2018
                        Case 18-12773-BLS       Doc 26-1     Filed 12/19/18     Page 4 of 5



prepetition, without interruption and in the usual and ordinary course, and to pay any wire

transfers, ACH transfers, electronic fund transfers or other items presented, issued or drawn on the

Chase Bank Account, provided, however, that nothing contained herein shall authorize Chase to

honor any check issued or dated prior to the date of the commencement of this case, except as

otherwise provided by further order of this Court.

             6.         Holdco is hereby authorized to execute any additional documents as may be

required to carry out the intent and purpose of this Order.

             7.         The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

             8.         Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a).

             9.         Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

             10.        Within five (5) business days of entry of this Order, the Debtors shall (a) serve a

copy of this Order on Chase and (b) request that Chase internally code the Chase Bank Account

as a “debtor-in-possession” account.

             11.        Subject to the limitations contained herein, the Debtors are authorized to

implement reasonable changes to their existing cash management system as they may deem

necessary or appropriate, including closing any of accounts or opening any new accounts,

wherever the Debtors deem that such accounts are needed or appropriate. Any new account that

the Debtors open shall be: (a) with a bank that is organized under the laws of the United States of

America or any state therein and that is insured by the FDIC; (b) designated a “debtor-in-

possession” or “DIP” account by the relevant bank; and (c) with an institution that has executed a

Uniform Depository Agreement with the U.S. Trustee Delaware Office. The Debtors shall

provide ten (10) days’ prior notice to the U.S. Trustee, counsel to any official committee

appointed in these cases, and counsel to Gate Worldwide Holdings LLC, before the Debtors open

                                                         3
28130856.2 12/19/2018
                        Case 18-12773-BLS        Doc 26-1     Filed 12/19/18     Page 5 of 5



a new account or close any existing Account. Unless otherwise provided herein, the relief, rights,

and responsibilities provided for in this Order shall be deemed to apply to any and all Accounts,

including, without limitation, any new accounts.

             12.        The Debtors are prohibited from entering into any intercompany transactions or

from providing any funds or transferring any assets to any affiliates.

             13.        The Debtors shall calculate their quarterly fees under 28 U.S.C. § 1930(a)(6) based

on the disbursements of each Debtor, regardless of which Debtor makes those disbursements.

             14.        The Court shall retain jurisdiction to hear and determine all matters arising from or

relating to the interpretation or implementation of this Interim Order.

Dated _________, 2018
Wilmington, Delaware

                                                      __________________________________
                                                      The Honorable Brendan L. Shannon
                                                      United States Bankruptcy Judge




                                                          4
28130856.2 12/19/2018
